UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 20, 2007 BANCROFT URANIUM INC. (Exact name of registrant as specified in its charter) Nevada 000-50366 94-3409449 (State or other jurisdiction of incorporation) Commission File Number) (I.R.S. Employer Identification No.) 8655 East Via De Ventura, Suite G200 Scottsdale, AZ 85258 (Address of principal executive offices) (Zip Code) (480) 346-1460 (Registrant’s telephone number, including area code) (480) 346-1461 FAX 6620 Lake Washington Blvd, Suite 301 Kirkland, Washington, 98033 (Former Address If Changed since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below) r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r
